DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a method comprising: adding an anionic or amphoteric water-soluble polymer to a treatment fluid comprising an aqueous base fluid; adding a dewatering agent to the treatment fluid, wherein the dewatering agent comprises an aqueous phase, a solvent, a co-solvent, and one or more surfactants selected from the group consisting of: ethoxylated alcohol, a polyamine polyether, a resin alkoxylated oligomer, and any combination thereof; and introducing the treatment fluid into a well bore penetrating at least a portion of the subterranean formation.
Group II, claim(s) 9-14, drawn to method comprising: introducing a treatment fluid comprising an aqueous base fluid, an anionic or amphoteric water-soluble polymer, and a dewatering agent into a well bore penetrating at least a portion of the subterranean formation, wherein the dewatering agent comprises one or more surfactants and a solvent that is selected from the group consisting of: methyl 9-decenoate, methyl 9-dodecenoate, N,N-dimethyl 9-decenamide, diethyl carbonate, triethyl citrate, dimethyl 2-methylglutarate, dodecyl acetate, 1-dodecyl-2-pyrrolidinone, 2-dodecyl-pyrrolidinone, N-(C2H4)nCH3-pyrrolidinone, wherein n is from about 1 to about 22, n-octyl-pyrrolidinone, dibutyl ether, isoamyl ether, di-n-amyl ether, dihexyl ether, heptyl ether, dioctyl ether, dodecyl ether, benzyl hexyl ether, a di-n-alkyl-ether having the formula O[(CH2)xCH3]2, wherein x is from about 3 to about 35, a dibasic ester having the formula CH3OC(O)(CH2)mC(O)OCH3, wherein m is from about 2 to about 4, and any combination thereof.
Group III, claim(s) 15-20a composition comprising: an anionic or amphoteric water-soluble polymer; and a dewatering agent that comprises: an aqueous phase, a solvent, a co-solvent, and one or more surfactants selected from the group consisting of: ethoxylated alcohol, a polyamine polyether, a resin alkoxylated oligomer, and any combination thereof.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The specific surfactant:
“ethoxylated alcohol”;
“a polyamine polyether”; or 
“a resin alkoxylated oligomer.”
The specific solvent:
“methyl 9-decenoate”;
“methyl 9-dodecenoate”;
“N,N-dimethyl 9-decenamide”;
“diethyl carbonate”;
“triethyl citrate”;
“dimethyl 2-methylglutarate”;
“dodecyl acetate”;
“1-dodecyl-2-pyrrolidinone”;
“2-dodecyl-pyrrolidinone”;
“N-(C2H4)nCH3-pyrrolidinone, wherein n is from about 1 to about 22”;
“n-octyl-pyrrolidinone”;
“dibutyl ether”;
“isoamyl ether”;
“di-n-amyl ether”;
“dihexyl ether”;
“heptyl ether”;
“dioctyl ether”;
“dodecyl ether”;
“benzyl hexyl ether”;
“a di-n-alkyl-ether having the formula O[(CH2)xCH3]2, wherein x is from about 3 to about 35”; or
“a dibasic ester having the formula CH3OC(O)(CH2)mC(O)OCH3, wherein m is from about 2 to about 4” (claim 12).
For example, Applicant may elect the combination of “ethoxylated alcohol” surfactant and “methyl 9-decenoate” solvent.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-11 and 13-20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Groups I/II/III each lack unity of invention because even though the inventions of these groups require the technical feature of “introducing a treatment fluid comprising an aqueous base fluid, an anionic or amphoteric water-soluble polymer, and a dewatering agent into a well bore penetrating at least a portion of the subterranean formation, wherein the dewatering agent comprises one or more surfactants and a solvent, the one or more surfactants selected from the group consisting of: ethoxylated alcohol, a polyamine polyether, a resin alkoxylated oligomer, and any combination thereof”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Parnell (2014/0323366) (cited by International Search Report).  Parnell discloses introducing a treatment fluid (abstract “using a drag-reducing composition in a well treatment operation”) comprising an aqueous base fluid ([0010] “the treatment fluid is water-based”), an anionic or amphoteric water-soluble polymer ([0012] “The first component in the system, the polymer, may be nonionic, zwitterionic, anionic, or cationic”), and a dewatering agent (e.g., [0028] “sludge dewatering”) into a well bore penetrating at least a portion of the subterranean formation, wherein the dewatering agent comprises one or more surfactants ([0017] “The second component in the three component additive embodiment, the surfactant”) and a solvent ([0018] “The third component in the three-component additive embodiment, the solvent”), the one or more surfactants selected from the group consisting of: ethoxylated alcohol, a polyamine polyether, a resin alkoxylated oligomer, and any combination thereof ([0017] “ethoxylated alcohols”).  Accordingly, these Groups lack Unity of Invention a posteriori.
The chemical compounds of the Species of surfactants; and of solvents are not regarded as being of similar nature because: (1) the alternatives of each do not all share a common structure and (2) the alternatives of each do not all necessarily belong to a recognized class of chemical compounds.  For .  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674